Case 2:20-cv-11059-MAG-APP ECF No. 21, PageID.206 Filed 03/19/21 Page 1 of 19



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


J. ANTHONY MARKS, et al.,

       Plaintiffs,                                          Case No. 20-11059
vs.                                                         HON. MARK A. GOLDSMITH

SCHAFER AND WEINER, PLLC,
et al.,

            Defendants.
___________________________________/

                            OPINION & ORDER
      GRANTING IN PART AND DENYING IN PART DEFENDANTS’ MOTION TO
               DISMISS OR FOR SUMMARY JUDGMENT (Dkt. 14)

       Plaintiffs J. Anthony Marks and TMT, Inc. have filed an attorney malpractice and breach

of contract suit against Defendants Schafer and Weiner, PLLC; Leon Mayer; Brendan Best;

Howard Borin; and John Stockdale. See First Am. Compl. (“FAC”) (Dkt. 4). Defendants have

filed a motion to dismiss or for summary judgment raising three issues: (i) whether Defendants

had an attorney-client relationship with Marks, (ii) whether Plaintiffs’ claims of malpractice are

barred by the statute of limitations or statute of repose, and (iii) whether Plaintiffs’ breach of

contract claim is defective (Dkt. 14).

       Defendants are entitled to summary judgment on Marks’s malpractice claim, because he

had no attorney-client relationship with them. They are also entitled to dismissal of the breach of

contract claims asserted by both TMT, Inc. and Marks, because a complaint about whether attorney

services were properly performed sounds only in malpractice. Defendants are not entitled to

summary judgment on TMT, Inc.’s malpractice claim based on the statute of limitations and the

statute of repose, because there are factual questions as to when any alleged malpractice was or

should have been discovered and when it occurred.
Case 2:20-cv-11059-MAG-APP ECF No. 21, PageID.207 Filed 03/19/21 Page 2 of 19



                                     I.    BACKGROUND

        Marks incorporated TMT Logistics, Inc. on November 1, 2000, as its sole shareholder.

FAC ¶¶ 9-10. Several other companies Marks owned were merged into TMT Logistics, which

then became TMT, Inc. Id. ¶ 12. While operating under a receivership requested by First Merit

Bank, a mortgagee for one its properties, TMT, Inc. failed to pay federal payroll withholding/FICA

taxes in June, September, and December 2012, resulting in an unpaid tax obligation of

$471,112.89. Id. ¶¶ 14-19.

        Some portion of this debt constituted “trust fund” taxes, so called because the employer

holds its employees’ money in trust until it makes a federal tax deposit in that amount.1 Those

taxes may be assessed as a trust fund recovery “penalty” against an individual officer or manager

of the employer who is responsible for collecting or paying withheld income and employment

taxes and willfully fails to collect or pay them. Marks has been personally assessed with a trust

fund recovery penalty, FAC ¶ 20, and Plaintiffs’ lawsuit arises from Defendants’ alleged failure

(i) to properly advise Plaintiffs about this liability, and (ii) to assist Plaintiffs in avoiding this

liability.

        In January 2013, First Merit informed Marks that it planned to wind down TMT, Inc.

through the receivership, and Marks sought legal representation to prevent that action and for

advice regarding other legal and financial issues. Id. ¶¶ 22-23.

        Plaintiffs contacted Defendants Schafer and Weiner PLLC in January 2013 and entered

into a legal services agreement on February 4, 2013. See id. ¶¶ 24-29; Retainer, Ex. D to Reply




1
    See IRS, Employment Taxes and the Trust Fund Recovery Penalty,
https://www.irs.gov/businesses/small-businesses-self-employed/employment-taxes-and-the-trust-
fund-recovery-penalty-tfrp, https://perma.cc/WH3X-WCVZ.


                                                      2
Case 2:20-cv-11059-MAG-APP ECF No. 21, PageID.208 Filed 03/19/21 Page 3 of 19



(Dkt. 16-2).2 Defendants filed a voluntary Chapter 11 petition on TMT, Inc.’s behalf in the United

States Bankruptcy Court for the Northern District of Ohio (Toledo) (Case No. 13-30346). FAC

¶ 28. Defendants also filed bankruptcy petitions in the same bankruptcy court for affiliate debtors

TMT Aero, Inc. (Case No. 13-30349), Tony Marks Equipment (Case No. 13-30348), and TMT

Leasing, LLC (Case No. 13-30347). FAC ¶ 28 n.1.

       On July 3, 2013, the IRS filed a proof of claim totaling $471,112.89, consisting of a

$362,701.99 unsecured priority claim under 11 U.S.C. § 507(a)(8) and an unsecured general claim

of $108,410.90. Id. ¶ 31; see also IRS Proof of Claim, Ex. C to FAC (Dkt. 4-3).

       Marks stated in an affidavit, “I was concerned about potential personal liability relating to

that IRS Claim based on my ownership of TMT, Inc., which I was told is called the ‘trust fund’

portion.” Marks Aff., Ex. 1 to Resp., ¶ 8 (Dkt. 15-1). It was his understanding that $260,000 was

set aside to pay the trust fund portion of the claim. Id. ¶ 9.

       Defendants hired Franklin Advisors “to help calculate the trust fund portion of the IRS

claim and assist with other financial issues.” Id. ¶ 10. Plaintiffs have provided an email thread

showing discussions between individuals including Defendants, Marks, employees of Franklin

Advisors, and Marks’s personal attorney H. Buswell Roberts. See July/August 2013 Emails, Ex.

1A to Resp., at PageID.154-161 (Dkt. 15-1). The emails appear to focus primarily on the attempt

to satisfy the trust fund portion of the taxes using the limited funds available.

       Defendants sent a letter to IRS Bankruptcy Specialist Marietta Dobbins on September 25,

2013. See 9/25/13 Letter, Ex. D to FAC (Dkt. 4-4). According to the letter, Dobbins had




2
 Plaintiffs have sued the law firm as well as affiliated attorneys Leon Mayer, Brendan Best,
Howard Borin, and John Stockdale.


                                                      3
Case 2:20-cv-11059-MAG-APP ECF No. 21, PageID.209 Filed 03/19/21 Page 4 of 19



previously communicated with Louis Glazier of Franklin Advisors, and told Louis Glazier that

payments could be applied to particular tax periods specified by the debtors. Id. at PageID.64.3

       In the letter, Defendants identified the debt owed to the IRS as $312,128.28 for payroll

withholding/FICA taxes and stated that according to the debtors’ calculations, the trust fund

portion of those taxes was only $142,172.13. Id. at PageID.64-65. The letter stated that four

checks were enclosed. Id. Three of those, totaling $142,173.13, were meant to cover the trust

fund taxes for the quarters ending June 30, 2012; September 30, 2012; and December 31, 2012—

the three quarters for which payroll taxes were not paid. Id. The fourth check, for $25,737.10,

came with the instruction that it was “for any of the Debtor’s unpaid payroll ‘Trust Fund’ taxes for

any period for which payroll trust fund taxes remain unpaid, and if no other ‘Trust Fund’ taxes

remain unpaid, [the funds] may only be applied to any of the Debtor’s other unpaid priority taxes,

as defined by 11 U.S.C. § 507(a)(8).” Id.

       According to Plaintiffs, Defendants continued representing Plaintiffs in the Chapter 11

proceeding, and they assured Plaintiffs the trust fund tax issue had been fully addressed and

resolved. FAC ¶ 35.

       Marks stated in an affidavit, “I still had some concerns about my future liability in May

2014, when the remainder of the money set aside to pay trust fund taxes was to be turned over to

the creditors committee.” Marks Aff. ¶ 13. Those concerns temporarily held up the process by

which Defendants were to turn over $41,009 to the creditors committee in May 2014. See May



3
  The letter does not identify any authority for applying funds only for the trust fund portion of the
taxes. On August 28, 2013, Ilana Glazier of Franklin Advisors reported the following from her
communications with Dobbins: “I received a voicemail message last week from Ms. Dobbins in
which she indicated that tax payments can be applied to particular periods. She did not specify in
her message whether it can be allocated to specific portions of tax periods (i.e., only the trust fund
taxes), however, given our experience, we are unlikely to receive this level of detail from her in
any sort of timely manner, if ever.” July/August 2013 Emails at PageID.155-156.


                                                      4
Case 2:20-cv-11059-MAG-APP ECF No. 21, PageID.210 Filed 03/19/21 Page 5 of 19



2014 Emails, Ex. 1B to Resp., at PageID.162-167 (Dkt. 15-1). These funds represented “the

remainder of the $260,000 of funds that were originally set aside to pay trust fund taxes.” Id. at

PageID.162. However, Marks’s concerns were apparently resolved after a conversation between

Mayer and Marks, and Marks authorized the transfer of those funds. Id.

       The Chapter 11 bankruptcy plan was confirmed on April 9, 2014, and the bankruptcy action

was terminated on September 14, 2017. FAC ¶ 36.

       Meanwhile, the IRS assessed Marks with the trust fund recovery penalty on June 21, 2016,

for each of the three quarters in which TMT, Inc. failed to pay payroll taxes. See IRS Account

Transcript, Ex. C to Resp. (Dkt. 14-4). The IRS account transcript shows that notices were issued

on November 7, 2016, November 6, 2017, November 5, 2018, and November 20, 2019. Id. The

transcript shows that a return receipt was signed for the last notice—a notice of intent to levy—on

November 23, 2019. Id.

       Marks denies having known anything about these assessments until early December 2019,

when an IRS representative visited Marks at his home in North Carolina to tell him that he owed

$206,207.63 in unpaid 2012 payroll withholding/FICA taxes. FAC ¶¶ 38-39; Marks Aff. ¶ 19. He

claims that he did not discover that some portion of the trust fund the taxes had not been paid

through the Chapter 11 proceeding until a subsequent conversation with Mockensturm, Ltd., his

current counsel. Marks Aff. ¶ 20. Marks says he was “shocked to find out he owed money to the

IRS for these taxes, as Defendants had assured him all Trust Fund tax obligations had been satisfied

through the Chapter 11 Bankruptcy.” FAC ¶ 40. He filed this lawsuit on April 30, 2020.

       The complaint describes the alleged malpractice as follows:

       Defendants failed to exercise reasonable skill, care, discretion, and judgment by,
       among other ways: 1) failing to confirm the correct amount of IRS Proof of Claim
       7-4; 2) failing to investigate the facts necessary to satisfy and pay the Trust Fund
       taxes described in the Proof of Claim; 3) failing to properly handle the Trust Fund
       taxes through the Chapter 11 bankruptcy; 4) incorrectly advising Plaintiffs that the
       Trust Fund taxes outlined on the Proof of Claim had been paid in full through the

                                                     5
Case 2:20-cv-11059-MAG-APP ECF No. 21, PageID.211 Filed 03/19/21 Page 6 of 19



       Chapter 11 Bankruptcy; and 5) failing to advise Mr. Marks that he was personally
       liable for the Trust Fund taxes that were not paid through the Chapter 11
       Bankruptcy.

FAC ¶ 48. The complaint also alleges a breach of contract, based on the same allegations. Id. ¶ 55.

       Defendants filed this motion to dismiss and/or for summary judgment (Dkt. 14) before any

discovery was taken.

                               II.   STANDARD OF REVIEW

       A. Motion for Summary Judgment

       A motion for summary judgment under Federal Rule of Civil Procedure 56 shall be granted

“if the movant shows that there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A genuine dispute of material fact

exists when there are “disputes over facts that might affect the outcome of the suit under the

governing law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). “[F]acts must be

viewed in the light most favorable to the nonmoving party only if there is a ‘genuine’ dispute as

to those facts.” Scott v. Harris, 550 U.S. 372, 380 (2007). “Where the record taken as a whole

could not lead a rational trier of fact to find for the nonmoving party, there is no genuine issue for

trial.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

       Once the movant satisfies its initial burden of demonstrating the absence of any genuine

issue of material fact, the burden shifts to the nonmoving party to set forth specific facts showing

a triable issue of material fact. Scott, 550 U.S. at 380; Celotex Corp. v. Catrett, 477 U.S. 317, 323

(1986). The nonmoving party “must do more than simply show that there is some metaphysical

doubt as to the material facts,” Scott, 550 U.S. at 380 (quoting Matsushita, 475 U.S. at 586), as the

“mere existence of some alleged factual dispute between the parties will not defeat an otherwise

properly supported motion for summary judgment,” id. (quoting Anderson, 477 U.S. at 247-248)

(emphasis in original); see also Babcock & Wilcox Co. v. Cormetech, Inc., 848 F.3d 754, 758 (6th


                                                      6
Case 2:20-cv-11059-MAG-APP ECF No. 21, PageID.212 Filed 03/19/21 Page 7 of 19



Cir. 2017) (“A mere scintilla of evidence or some metaphysical doubt as to a material fact is

insufficient to forestall summary judgment.”).

        B. Motion to Dismiss

        On a motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6), “[t]he

defendant has the burden of showing that the plaintiff has failed to state a claim for relief.” Directv,

Inc. v. Treesh, 487 F.3d 471, 476 (6th Cir. 2007) (citing Carver v. Bunch, 946 F.2d 451, 454-455

(6th Cir. 1991)), cert. denied, 552 U.S. 1311 (2008). To survive a Rule 12(b)(6) motion, the

plaintiff must allege sufficient facts to state a claim to relief above the speculative level, such that

it is “plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). The plausibility

standard requires courts to accept the alleged facts as true, even when their truth is doubtful, and

to make all reasonable inferences in favor of the plaintiff. Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009); Twombly, 550 U.S. at 555-556.

        Evaluating a complaint’s plausibility is a “context-specific task that requires the reviewing

court to draw on its judicial experience and common sense.” Iqbal, 556 U.S. at 679. Although a

complaint that offers no more than “labels and conclusions,” a “formulaic recitation of the

elements of a cause of action,” or “naked assertion[s]” devoid of “further factual enhancement”

will not suffice, id. at 678, it need not contain “detailed factual allegations,” Twombly, 550 U.S.

at 555. Rather, a complaint needs only enough facts to suggest that discovery may reveal evidence

of illegality, even if the likelihood of finding such evidence is remote. Id. at 556. Accordingly, a

motion to dismiss “should not be granted unless it appears beyond doubt that the plaintiff can

prove no set of facts in support of his claim which would entitle him to relief.” Directv, 487 F.3d

at 476 (6th Cir. 2007).




                                                       7
Case 2:20-cv-11059-MAG-APP ECF No. 21, PageID.213 Filed 03/19/21 Page 8 of 19



                                     III.    ANALYSIS

       A. Attorney-Client Relationship with Marks

       Defendants first argue that they had no attorney-client relationship with Marks, which is

an essential element of a malpractice claim. Marks, who bears the burden of proving an attorney-

client relationship, argues that the relationship was implied by conduct. See Resp. at 5 (citing

Cohen v. Jaffee Raitt Heuer & Weiss, P.C., 768 F. App’x 440, 443 (6th Cir. April 5, 2019), reh’g

denied (Apr. 23, 2019)). Cohen, applying Michigan law, sets the following standard for evaluating

such relationships:

       The existence of an attorney-client relationship may be implied from conduct of the
       parties. An attorney-client relationship exists if the conduct shows that (1) a
       potential client sought the advice or assistance of an attorney, (2) this advice or
       assistance was within the attorney’s competence, and (3) the attorney agreed to or
       actually provided that advice or assistance. Ultimately, this factual question
       depends on the relations and mutual understanding of the parties, on what was said
       and done, and all the facts and circumstances of the particular undertaking.

Id. (internal quotation marks and citations omitted) (emphasis in original).

       Defendants are entitled to summary judgment, primarily because they and Marks signed a

retainer agreement making clear that Defendants would be representing four corporate entities,

including TMT, Inc., and that they would not be representing Marks in his individual capacity.

       This fact—discussed at length below—contrasts significantly with the facts in Cohen, in

which the law firm never sent a written engagement letter. 768 F. App’x at 442; see also Cohen

v. Jaffe, Raitt, Heuer & Weiss, P.C., No. 16-CV-11484, 2018 WL 1089723, at *3 (E.D. Mich. Feb.

28, 2018), aff’d, 768 F. App’x 440 (6th Cir. 2019) (“As to the lack of a written engagement letter,

Jaffe could have limited the scope of its representation with an engagement letter clearly informing

Chaffee and Cohen that their other companies were not clients. Jaffe cannot use its failure to

provide an engagement letter as a defense to malpractice.”).




                                                     8
Case 2:20-cv-11059-MAG-APP ECF No. 21, PageID.214 Filed 03/19/21 Page 9 of 19



        Several portions of the retainer lead the Court to conclude, as a matter of law, that

Defendants did not have an attorney-client relationship with Marks individually.

        On the first page of the retainer, Defendants define the term “Clients” to include TMT,

Inc.; Tony Marks Equipment, Inc.; TMT Leasing, LLC; and TMT Aero, Inc. Retainer at

PageID.179. Notably, Marks himself is not listed as a client. That omission is fatal to Marks’s

position, because another provision of the retainer, entitled “Parties to the Agreement,”

emphasizes that representation of an entity “does not include a representation of the interests of

the individuals or entities that are shareholders, directors, or officers of a corporation . . . [or]

beneficial owners of a limited liability company . . . .” Id. at PageID.186.

        It is true that Marks signed the retainer “individually” and also as representative of the

different client entities, id. at PageID.185, but this does not aid his cause. The agreement defines

those obligated to pay the fees and expenses as “Obligors,” a term that includes signatories who

are “Clients”—a defined term that does not include Marks—and those who sign “individually.”

Id. at PageID.179-185. By signing the retainer agreement “individually” and becoming liable for

fees and expenses, Marks did not convert his non-Client status into Client status, as the retainer

expressly declares:

        Although the Clients are to be S&W’s sole clients in this matter, by signing below,
        the Obligors agree to be jointly and severally responsible for payment of S&W’s
        fees and costs and guaranty full payment of same. Additionally, by signing below,
        each Obligor who is not identified herein as a client, understands and agrees that
        S&W does not represent him or her, and that he or she does not have authority to
        instruct S&W to act, or prevent it from acting, with regard to this matter despite his
        or her obligation to pay S&W’s billing statements.

Id. at PageID.182.

        There is only one way to read and understand the retainer. Marks was not a client.

        Beyond the retainer, Defendants appropriately distinguish Cohen based on other facts, as

well.


                                                      9
Case 2:20-cv-11059-MAG-APP ECF No. 21, PageID.215 Filed 03/19/21 Page 10 of 19



        Defendants made clear to the bankruptcy court, not just to Marks, the clients that they

 represented. Their motion for admission pro hac vice in the bankruptcy suit identifies Defendants

 as counsel for debtors TMT, Inc.; TMT Leasing, LLC; Tony Marks Equipment, Inc.; and TMT

 Aero. See Mot. for Admission Pro Hac Vice, Ex. B to FAC (Dkt. 4-2). There is no mention of

 representing Marks individually.

         Defendants also stress that Marks was represented by his own personal counsel, H.

 Buswell Roberts, Jr. PLLC, at the same time Defendants were addressing the issue of TMT’s

 payroll withholding/FICA taxes. See 6/3/2014 Stipulated Order for Turnover of Proceeds of Tax

 Reserve Account, Ex. B to Mot. (Dkt. 14-3) (identifying Mayer as the attorney for the debtors and

 Roberts as attorney for Tony Marks); see also Retainer at PageID.183 (explaining the shared

 representation and attorney-client privilege agreement with respect to Roberts).

        As a rejoinder, Plaintiffs argue that like the plaintiffs in Cohen, Marks sought Defendant’s

 help with an issue that would naturally encompass both himself and TMT. Resp. at 8. He argues

 that “[i]t is unrealistic to say that Marks hired Defendants to file a Chapter 11 Bankruptcy for his

 companies, while at the same time paying no regard to the liabilities that could, and did, flow to

 him personally.” Id.

        This argument presents a false choice. Marks had the option of retaining his own counsel

 to protect his individual interests. And he exercised that option by hiring Roberts as his individual

 counsel. That arrangement does not show that Marks was oblivious to his personal liability. It

 confirms the opposite—and it confirms that separate lawyers were representing exclusively the

 interests of different clients. Unlike the client in Cohen, who apparently had no other lawyer

 representing it, Marks had a separate lawyer representing him.

        Although they purport to present countervailing evidence in support of their position,

 Plaintiffs have presented no legally viable evidence that contradicts the legal significance of the


                                                      10
Case 2:20-cv-11059-MAG-APP ECF No. 21, PageID.216 Filed 03/19/21 Page 11 of 19



 retainer and the fact that Marks was individually represented by his own counsel. In his affidavit,

 Marks states that he hired Schafer and Weiner, “to represent me and my above entities.” Marks

 Aff. ¶ 4. He states that it was his “understanding that Schafer & Weiner PLLC represented me,

 individually, as well as the companies listed above.” Id. ¶ 5 (referencing the four entities listed as

 “Clients” in the retainer). However, under Michigan law, “a putative client’s subjective belief is

 insufficient to establish an attorney-client relationship where none exists.” Jackson v. Pollick, 941

 F.2d 1209, at *2 (6th Cir. Aug. 16, 1991).

        Plaintiffs also point to the fact that Defendants were endeavoring, at least in part, to address

 Marks’s individual tax exposure, submitting the July/August 2013 Emails and May 2014 Emails.

 These emails tend to show that Defendants were working with the goals of (i) helping Marks and

 his companies pay the IRS in a manner that would insulate Marks from subsequent individual

 liability, and (ii) providing Marks advice about his potential individual liability. For example, in

 an email sent on August 29, 2013, Mayer listed among his concerns, “interest that is associated

 with the trust fund portion of the taxes are [sic] also nondischargeable if Tony [Marks] later files

 an individual chapter 7 case. So I would like to pay that part too, especially because it appears we

 have enough money set aside by the Bank to pay them.” July/August 2013 Emails at PageID.154.

        The July/August 2013 Emails show that Defendants endeavored to structure solutions in a

 way that might benefit their clients’ owner. But while this fact might be relevant for determining

 whether an implied attorney-client relationship existed in the absence of an unequivocal retainer,

 it has no relevance where an express contract declared that Defendants did not represent Marks

 individually. Courts have no commission to ignore a signed contract that sets the terms of an

 attorney-client relationship.   7 Am. Jur. 2d Attorneys at Law § 137; see also Wilkie v. Auto-

 Owners Ins. Co., 664 N.W.2d 776, 782 (2003) (“[C]ourts are to enforce the agreement as written

 absent some highly unusual circumstance. . . . The notion, that free men and women may reach


                                                      11
Case 2:20-cv-11059-MAG-APP ECF No. 21, PageID.217 Filed 03/19/21 Page 12 of 19



 agreements regarding their affairs without government interference and that courts will enforce

 those agreements, is ancient and irrefutable.”). Here, the Court will not interfere with the signed

 retainer, which can only be read as disavowing an attorney-client relationship between Defendants

 and Marks individually.

        Enforcing retainer agreements as written makes abundant sense, because lawyers often

 seek to structure their legal efforts in ways that are beneficial to various individuals and entities

 beyond their clients. Whether in the context of litigation or transactions, legal efforts are often

 orchestrated so that separate parties on the same side of a matter—and opposing parties as well—

 will benefit from a strategy that produces benefits both to an attorney’s client and to non-clients

 involved in the matter. If such common-interest efforts could be allowed to override a definitive

 retainer agreement—and convert a relationship of common cause into an attorney-client

 relationship—lawyers would never be quite sure to whom they owed their professional duty. Nor

 would they be confident that the strictures of conflict-of-interest rules did or did not apply, and

 whether waivers of conflict would be required—and from whom—to stay on the right side of

 professional responsibility obligations. In a word, the defined contours of a professional

 relationship would fray into undefined chaos.

        Because the retainer and surrounding circumstances made clear that Defendants were not

 representing Marks individually, Defendants are entitled to summary judgment on this issue.

 Marks had no attorney-client relationship with Defendants, and, therefore, he has no claim for

 malpractice against them.




                                                      12
Case 2:20-cv-11059-MAG-APP ECF No. 21, PageID.218 Filed 03/19/21 Page 13 of 19



        B. The Statute of Limitations and Statute of Repose

        Defendants argue that TMT, Inc.’s claim is barred by the applicable statutes of limitations

 and repose.4 However, they are not entitled to summary judgment with respect to TMT, Inc.’s

 malpractice claim, because genuine disputes of material fact remain.

            1. Statute of Limitations

        Under Michigan law, “[a] legal malpractice claim must be brought within two years of the

 date the claim accrues, or within six months after the plaintiff discovers or should have discovered

 the existence of the claim, whichever is later.” Kloian v. Schwartz, 725 N.W.2d 671, 675 (Mich.

 Ct. App. 2006) (citing Mich. Comp. Laws §§ 600.5805(6), 600.5838). Generally, a malpractice

 claim accrues “on the day that the attorney last provides professional service in the specific matter

 out of which the malpractice claim arose.” Id. at 676.

        TMT, Inc. does not argue that it brought its claim within two years of its accrual; instead,

 it claims it brought its suit within six months of the date when it discovered or should have

 discovered the existence of its claim.

        TMT, Inc. implicitly argues that it knew or should have known about the potential

 malpractice claim no sooner than it knew or should have known that Marks had been assessed with

 a trust fund recovery penalty. See Resp. at 9-11. The parties seem to agree that knowledge that

 Marks had been assessed that penalty would have alerted TMT, Inc. that its trust fund tax

 obligations had not been satisfied. See id.; Mot. at 17-18. This in turn would have informed TMT,

 Inc. that Defendants had committed the malpractice alleged: (i) failing to use TMT, Inc.’s funds




 4
   Although the parties’ briefing concerned both Plaintiffs, arguments concerning Marks warrant
 no further discussion, because Defendants are awarded summary judgment on Marks’s malpractice
 claim due to the lack of an attorney-client relationship with Defendants.


                                                      13
Case 2:20-cv-11059-MAG-APP ECF No. 21, PageID.219 Filed 03/19/21 Page 14 of 19



 to satisfy the trust fund obligation and (ii) improperly advising TMT, Inc. that the trust fund

 obligation had been satisfied. See FAC ¶ 48.

        Accordingly, TMT, Inc. argues that the discovery date was sometime in December 2019,

 or alternatively, November 23, 2019. According to Marks’s affidavit, December 2019 is when an

 IRS representative came to his home to address this matter. Marks Aff. ¶ 19. According to the

 IRS account transcript, November 23, 2019 is the date Marks signed a return receipt connected to

 a notice the IRS sent. IRS Account Transcript at PageID.120.

        Defendants argue that TMT, Inc. should have discovered the claim by June 21, 2016. Mot.

 at 17-18. That was the date when the IRS first assessed a trust fund recovery penalty. IRS Account

 Transcript at PageID.120. Defendants also argue that TMT, Inc. knew as of September 25, 2013

 that the $142,172.13 TMT, Inc. paid in its attempt to satisfy the trust fund obligation was

 substantially less than the total amount of taxes TMT, Inc. owed. Resp. at 17. By June 21, 2016,

 Defendants claim, TMT, Inc. “had all the facts necessary for a reasonable person to discover the

 potential that the IRS would eventually engage in collection action for the balance of any purported

 tax liability.” Resp. at 18.

        However, a genuine fact question exists as to whether TMT, Inc. had actual or constructive

 knowledge of the trust fund recovery penalty assessed to Marks prior to November or December

 2019, precluding summary judgment. Marks stated in an affidavit that he did not receive notice

 of the trust fund recovery penalty assessments until December 2019. Marks Aff. ¶¶ 16-19. At this

 stage of litigation, when no discovery has been taken, there is little more he can do to prove a

 negative. Invited by the Court to provide additional evidence that notices allegedly sent by the

 IRS in 2016, 2017, 2018, and 2019 actually reached Marks, Defendants could provide none. See

 generally Defs. Suppl. Br. (Dkt. 19).      Defendants argue that based on the presumption of

 regularity—“the idea that courts should assume that government officials ‘have properly


                                                     14
Case 2:20-cv-11059-MAG-APP ECF No. 21, PageID.220 Filed 03/19/21 Page 15 of 19



 discharged their official duties’”—the Court should presume that the IRS discharged its obligation

 to send notices of deficiencies to Marks’s last known address. Id. at 2-3 (quoting United States v.

 Chem. Found., Inc., 272 U.S. 1, 15 (1926)). However, that presumption yields to contrary

 evidence. See Wiley v. U.S., 20 F.3d 222, 227 (6th Cir. 1994). Marks’s affidavit is sufficient to

 overcome to the presumption of regularity for the time being, although discovery may yield

 conclusive evidence supporting either party’s position.

        Defendants also argue that Marks was represented by counsel when the IRS began issuing

 assessments, Mot. at 17-18; Reply at 5, and that Marks “should have investigated whether the IRS

 had assessed him with tax and interest prior to the termination of the Chapter 11 Bankruptcy case

 on September 14, 2017,” Reply at 5. However, they do not explain why Marks or his attorneys

 should have investigated a matter Defendants allegedly told him was resolved. Defendants have

 not shown, as a matter of law, that the failure by Marks, TMT, Inc., or their attorneys to conduct

 an independent investigation into the state of Marks’s taxes prior to the end of the bankruptcy case

 means that TMT, Inc. “should have known” about the potential malpractice claim prior to

 November or December 2019.5



 5
   At times, Defendants appear to argue that mere knowledge that the IRS might eventually assess
 Marks with a trust fund recovery penalty—knowledge that Defendants claim Marks had by
 September 2013 or May 2014—put TMT, Inc. on notice of its potential malpractice claim. See
 Mot. at 17; Reply at 4-5. To the extent Defendants make such an argument, the argument is not
 sufficiently developed, because it does not explain how TMT, Inc. could or should have known it
 had suffered malpractice. “In order for a court to conclude as a matter of law that a person has or
 should have discovered asserted malpractice, it must be shown that the person knew of the act or
 omission itself and had good reason to believe the act itself was improper or was done in an
 improper manner.” Lefever v. Am. Red Cross, 310 N.W.2d 278, 281 (Mich. Ct. App. 1981)
 (emphasis added); see also Gebhardt v. O’Rourke, 510 N.W.2d 900, 904-905 (Mich. 1995)
 (applying the rule that an individual knows or should know about a possible cause of action when
 she can allege each element of a malpractice claim). Defendants have not identified any obvious
 or apparent improprieties in their advice or services as early as June 2014 or before. Therefore,
 Defendants are not entitled to a finding as a matter of law that Plaintiffs were or should have been
 aware of the malpractice claim in June 2014 or any time prior.


                                                     15
Case 2:20-cv-11059-MAG-APP ECF No. 21, PageID.221 Filed 03/19/21 Page 16 of 19



            2. Statute of Repose

        Defendants argue that the claim is barred by the statute of repose. Michigan Compiled

 Laws § 600.5838b provides, in relevant part, the following:

        (1) An action for legal malpractice against an attorney-at-law or a law firm shall
        not be commenced after whichever of the following is earlier:
                 (a) The expiration of the applicable period of limitations under this chapter.
                 (b) Six years after the date of the act or omission that is the basis for the
                 claim.

 § 600.5838b; Jones v. Manville, No. 324263, 2016 WL 1125767, at *2 (Mich. Ct. App. Mar. 22,

 2016). The six-month discovery rule does not apply to the statute of repose. See Mich. Comp.

 Laws § 600.5838; Houthoofd v. Law Office of Matthew Reyes, No. 340514, 2018 WL 3551943,

 at *4 (Mich. Ct. App. July 24, 2018).

        According to Defendants, “[t]he entirety of Plaintiffs’ legal malpractice claim arises

 out of Defendants’ September 25, 2013 letter regarding the payment of the Trust Fund portion of

 the payroll/FICA taxes and the subsequent payment of the Trust Fund taxes.” Mot. at 14. They

 argue that although the Chapter 11 Case was not terminated until September 14, 2017,

 “Defendants’ legal services to TMT in the Chapter 11 Case were completed by October 15, 2013,

 when the Bankruptcy Court issued its Order Granting Final Fee Application, and Defendants did

 not provide further services to TMT.” Id. (citing 10/15/2013 Bankruptcy Ct. Order, Ex. A to Mot.

 (Dkt. 14-2)).

        That order grants Defendants fees and expenses for services rendered from February 1,

 2013, through July 19, 2013. However, that document does not prove that October 15, 2013 was

 the last day they served TMT, Inc. First, Defendants admit to having rendered services after July

 19, 2013, so it is unclear what point the order is meant to prove. Second, the order says nothing

 about Defendants no longer being involved in the case. Third, the May 2014 Emails show that

 Defendants were somehow involved in the case through May 2014.                  Fourth, Defendants

                                                      16
Case 2:20-cv-11059-MAG-APP ECF No. 21, PageID.222 Filed 03/19/21 Page 17 of 19



 acknowledge in their motion that “Plaintiffs may argue that Defendants’ last date of service

 regarding the Trust Fund tax liability was June 3, 2014,” when the bankruptcy court issued

 the turnover order, directing Defendants to turn over the remaining balance of funds under the

 confirmed plan to the creditors’ counsel. Mot. at 15. Yet Defendants do nothing to rebut that

 argument as it relates to the statute of repose.

         Defendants attempt to marginalize work performed after September 25, 2013 by claiming,

 without citing caselaw, that “[t]he statute of repose accrual date is not the date on which the

 professional engagement ends as is the case with the accrual of the statute of limitations; [r]ather,

 the accrual date is the date of the alleged malpractice.” Reply at 6.

         Jones v. Manville discussed the question of when a claim accrues for statute of repose

 purposes, but it did not resolve it:

         “Accrual of a malpractice action, for purposes of the two-year limitation period,
         occurs on the last day of professional service.” An attorney discontinues serving a
         client on completion of the particular legal service that the attorney had been
         retained to perform.
         We find it unnecessary to engage in an effort to discern the proper construction of
         MCL 600.5838 in relationship to MCL 600.5838b, which apparently has not yet
         been the subject of any published opinion, because Jones’s legal malpractice action
         is time-barred no matter what construction is employed.

 2016 WL 1125767 at *2 (internal footnotes and citations omitted).

         Likewise, for the time being, this Court need not decide how precisely to interpret the

 language used in the statute of repose. TMT, Inc. has presented enough evidence to create a

 genuine fact question as to whether it filed a lawsuit within six years of at least one act or omission

 that is the basis for its claim. Contrary to Defendants’ claim that the malpractice claim arises from

 Defendants’ September 25, 2013 letter, Reply at 6, TMT, Inc.’s suit alleges acts and omissions

 continuing into May and June of 2014.




                                                       17
Case 2:20-cv-11059-MAG-APP ECF No. 21, PageID.223 Filed 03/19/21 Page 18 of 19



        In support of that contention, Marks states in his affidavit that he had “many . . . discussions

 with Schafer & Weiner” subsequent to the July/August 2013 Emails, that he remained concerned

 about his future tax liabilities in May 2014 when the remainder of the money set aside to pay trust

 fund taxes was to be turned over to the creditors’ committee, and that he discussed those concerns

 by email. Marks Aff. ¶¶ 12-14. Read in the light most favorable to Plaintiffs, the May 2014 Emails

 support Marks’s assertion. In one email, Mayer wrote, “I just spoke with Tony Marks about the

 $41,009, which represents the remainder of the $260,000 of funds that were originally set aside to

 pay trust fund taxes.” May 2014 Emails at PageID.162. From context, it would be reasonable to

 infer that Marks and Mayer spoke about whether making that $41,009 payment would satisfy

 remaining trust fund obligations, and whether any trust fund taxes were still owed. That may have

 been one instance when, as alleged in the complaint, Defendants incorrectly advised TMT, Inc.

 that the trust fund taxes had been paid, and when Defendants failed “to properly handle” the trust

 fund taxes in the bankruptcy proceeding. See FAC ¶ 38.

        TMT, Inc. has identified an alleged “act or omission” of malpractice that occurred less than

 six years before this case was filed. Therefore, Defendants are not presently entitled to summary

 judgment based on the statute of repose.

        C. Breach of Contract

        Under Michigan law, a plaintiff cannot prevail on a claim for breach of contract where the

 facts support a claim for legal malpractice. McKenzie v. Berggren, 99 F. App’x 616, 620 (6th Cir.

 2004). Plaintiffs do not set forth an argument justifying their maintenance of a breach of contract

 claim by TMT, Inc., in light of the incontrovertible fact that TMT, Inc. had an attorney-client

 relationship with Defendants, upon which a malpractice claim might be grounded. Accordingly,

 TMT, Inc.’s breach of contract claim is dismissed.




                                                      18
Case 2:20-cv-11059-MAG-APP ECF No. 21, PageID.224 Filed 03/19/21 Page 19 of 19



        As to Marks individually, Plaintiffs argue that the rule applied in McKenzie is a rule against

 redundancy, and that a breach of contract claim is allowed as an alternative pleading where a

 malpractice claim has failed. Not so. Claims against attorneys on the basis of inadequate

 representation sound in tort and are governed by malpractice law, “even though a plaintiff may

 assert that the attorney’s actions breached a contract.” See Aldred v. O’Hara-Bruce, 458 N.W.2d

 671, 673 (Mich. Ct. App. 1990) (applying this principle to hold that the statute of limitations

 governing attorney malpractice governed such a claim because the attorney was “retained not to

 perform a specific act but to exercise appropriate legal skill in providing legal representation”).

 As McKenzie instructs, “The Aldred case has also been interpreted by the Michigan courts as

 holding that the only claim that may be brought against one’s attorney for inadequate legal services

 is a claim for legal malpractice.” 99 F. App’x at 620-621.

        Marks’s breach of contract claim is for inadequate legal representation. That claim is

 barred, even though he was not Defendants’ client. His breach of contract claim is, therefore,

 dismissed.

                                    IV.     CONCLUSION

        The breach of contract claims brought by both parties are dismissed. Defendants are

 awarded summary judgment with respect to Marks’s malpractice claim. Summary judgment is

 denied with respects to TMT, Inc’s malpractice claim.6

        SO ORDERED.

 Dated: March 19, 2021                                s/Mark A. Goldsmith
        Detroit, Michigan                             MARK A. GOLDSMITH
                                                      United States District Judge




 6
  The Court has concerns regarding its jurisdiction to adjudicate the remaining claim and will issue
 a future order to show cause why the remaining claim should not be dismissed.


                                                     19
